DETAILED ACTION
 
Status
1.	This Office Action is responsive to claims filed for app no.16720040 on July 23, 2021. Please note claims 1, 3, 5 and 15-23 are pending and have been examined.
 
America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 5, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara et al. (US 20150242049 A1) in view of Sawada et al. (US 20150301415 A1) and Miyaguchi (US 20110007042 A1).

Regarding claim 1 (Currently amended), Tsukahara discloses: An electronic device (Fig. 8, discloses the electronic device such as mobile phone, personal computer etc.) comprising: 
a display portion comprising a pixel, the pixel comprising a first transistor (Fig. 8, [0076], [0124], display module unit 92 comprising pixels arrayed two-dimensionally and driving transistors drives the respective pixels of LCD for displaying image); 
a touch sensor (Fig. 8, touch sensor unit 91); 
a first driver circuit configured to supply an image signal to the display portion (Fig. 8, [0076], [0083], discloses the LCD driver 111 obtains the sensor data from the driver IC to thereby generate the display information B and drives the respective pixels of the display module unit 92); 
a second driver circuit electrically connected to the touch sensor (Fig. 8, [0071], discloses the touch panel driver 101 electrically connected to the touch sensor unit 91 and touch panel driver 101 drive-controls the touch sensor unit 91); and 
wherein the first driver circuit and the second driver circuit are provided in one integrated circuit (IC) chip (Fig. 8, [0105]-[0106], discloses the LCD driver 111 and touch panel driver 101 are formed/provided on one driver LSI (Large Scale Integration) 121), and 
Tsukahara disclose the LCD driver circuit 111 for driving the display module unit 92 comprising liquid crystal display (see Fig. 8), but does not seem to explicitly discloses a scan line driver circuit configured to supply a selection signal to the display portion, the scan line driver circuit comprising a second transistor, and

However, in the same field of endeavor of the display device for displaying the image, Sawada teaches a scan line driver circuit configured to supply a selection signal to the display portion (Fig. 1, [0034], disclose the gate driver circuit 104 sequentially supplies gate signals to the pixels in display portion), the scan line driver circuit comprising a second transistor (Fig. 1, [0033], disclose the gate driver 104 includes a plurality of thin-film transistors), and
wherein the first transistor of the display portion and the second transistor of the scan line driver circuit are formed in the same process and over the same substrate (Fig. 6, [0033], discloses the gate driver 104 includes a plurality of thin-film transistors and interconnects, these thin-film transistors and interconnects being formed simultaneously and in the same process step with the formation of the thin-film transistors 112 and interconnects 111 and 112 formed on the pixels 115.  The liquid crystal display device 1 has a GOA (gate-on-array) structure, in which a gate driver 104 is integrally (monolithically) formed over the first substrate 101. Examiner reads the thin-film transistors 112 in display area/portion as first transistor and transistor in gate driver circuit 104 as second transistor).
Therefore, in view of teachings of Tsukahara and Sawada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device as taught by Tsukahara with Sawada’s teachings of the scan line driver circuit configured to supply a selection signal to the display portion and the first transistor of the display portion and the second transistor of the scan line driver circuit are formed in the same process and over the same substrate in order to lower the manufacturing cost and reducing the semiconductor fabrication steps.
Tsukahara in view of Sawada does not seem to explicitly teach wherein the scan line driver circuit is positioned adjacent to a long side of the display portion, wherein the IC chip is positioned adjacent to a short side of the display portion, and wherein, when the electronic device 
However, in the same field of endeavor of the flexible display device, Miyaguchi teaches wherein the scan line driver circuit is positioned adjacent to one side of the display portion (Figs. 1, Fig. 5, [0046], discloses scan line driver circuit 108 positioned along the Y-axis of the flexible display panel as illustrated in annotated Fig. 5A below), wherein the IC chip is positioned adjacent to another side of the display portion (see annotated Fig. 5A below, [0055],  discloses the signal line driver circuit 106 can be formed using an IC (integrated circuit) is positioned along the X-axis of the flexible display panel) and wherein, when the electronic device is folded, the display portion and the scan line driver circuit are folded while the IC chip is not folded (Figs. 1, annotated Fig. 5, [0046], discloses the flexible display panel having display portion 103. For example, as illustrated in annotated Fig. 5, when the flexible display panel is folded along the folding axis, display portion 103 and the scan line driver circuit 108 are folded while the IC chip (i. e. signal line driver circuit 106) is not folded). While Miyaguchi teaches scan line driver circuit is positioned adjacent to one side of the rectangular display and IC chip is positioned adjacent to another side (Figs. 1, Fig. 5, [0049], Miyaguchi does not explicitly claimed position of scan line driver circuit adjacent to long side and  IC chip adjacent to short side of the display portion. However, it would have been an obvious matter of design choice to position the scan line driver circuit adjacent to long side and  IC chip adjacent to short side of the display portion, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) and In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device as taught by Tsukahara as modified Sawada with wherein the scan line driver circuit is positioned adjacent to a long side of 


    PNG
    media_image1.png
    396
    633
    media_image1.png
    Greyscale



claim 5 (Previously Presented), Tsukahara in view of Sawada teaches the limitations of parent claim 1. Tsukahara further teaches wherein the electronic device is a portable information terminal (Fig. 8, [0146], discloses the electronic device such as mobile phone, personal computer etc.).  

Regarding claim 18 (New), Tsukahara discloses: An electronic device (Fig. 8, discloses the electronic device such as mobile phone, personal computer etc.) comprising: 
a display portion comprising a pixel, the pixel comprising a first transistor (Fig. 8, [0076], [0124], display module unit 92 comprising pixels arrayed two-dimensionally and driving transistors drives the respective pixels of LCD for displaying image); 
a touch sensor (Fig. 8, touch sensor unit 91); 
a first driver circuit configured to supply an image signal to the display portion (Fig. 8, [0076], [0083], discloses the LCD driver 111 obtains the sensor data from the driver IC to thereby generate the display information B and drives the respective pixels of the display module unit 92); 
a second driver circuit electrically connected to the touch sensor (Fig. 8, [0071], discloses the touch panel driver 101 electrically connected to the touch sensor unit 91 and touch panel driver 101 drive-controls the touch sensor unit 91); and 
wherein the first driver circuit and the second driver circuit are provided in one integrated circuit (IC) chip (Fig. 8, [0105]-[0106], discloses the LCD driver 111 and touch panel driver 101 are formed/provided on one driver LSI (Large Scale Integration) 121), 
Tsukahara disclose the LCD driver circuit 111 for driving the display module unit 92 comprising liquid crystal display (see Fig. 8), but does not seem to explicitly teach a scan line driver circuit configured to supply a selection signal to the display portion, the scan line driver circuit comprising a second transistor.
(Fig. 1, [0034], disclose the gate driver circuit 104 sequentially supplies gate signals to the pixels in display portion), the scan line driver circuit comprising a second transistor (Fig. 1, [0033], disclose the gate driver 104 includes a plurality of thin-film transistors).
Therefore, in view of teachings of Tsukahara and Sawada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device as taught by Tsukahara with Sawada’s teachings of a scan line driver circuit configured to supply a selection signal to the display portion, the scan line driver circuit comprising a second transistor in order to supply gate/scan signals to selectively turn on/off of the switching transistor of the pixel for displaying image.
Tsukahara in view of Sawada does not seem to explicitly teach wherein the scan line driver circuit is positioned adjacent to a long side of the display portion, wherein the IC chip is positioned adjacent to a short side of the display portion, and wherein, when the electronic device is folded, the display portion and the scan line driver circuit are folded while the IC chip is not folded.
However, in the same field of endeavor of the flexible display device, Miyaguchi teaches wherein the scan line driver circuit is positioned adjacent to one side of the display portion (Figs. 1, Fig. 5, [0046], discloses scan line driver circuit 108 positioned along the Y-axis of the flexible display panel as illustrated in annotated Fig. 5A above), wherein the IC chip is positioned adjacent to another side of the display portion (see annotated Fig. 5A above, [0055],  discloses the signal line driver circuit 106 can be formed using an IC (integrated circuit) is positioned along the X-axis of the flexible display panel) and wherein, when the electronic device is folded, the display portion and the scan line driver circuit are folded while the IC chip is not folded (Figs. 1, annotated Fig. 5 above, [0046], discloses the flexible display panel having display portion 103. For example, as illustrated in annotated Fig. 5, when the flexible display panel is folded along the folding axis, display portion 103 and the scan line driver circuit 108 are folded while the IC chip (i. e. signal line driver circuit 106) is not folded). While Miyaguchi teaches scan line driver circuit is positioned adjacent to one side of the rectangular display and IC chip is positioned adjacent to another side (Figs. 1, Fig. 5, [0049], Miyaguchi does not explicitly claimed position of scan line driver circuit adjacent to long side and  IC chip adjacent to short side of the display portion. However, it would have been an obvious matter of design choice to position the scan line driver circuit adjacent to long side and  IC chip adjacent to short side of the display portion, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) and In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device as taught by Tsukahara as modified Sawada with wherein the scan line driver circuit is positioned adjacent to a long side of the display portion, wherein the IC chip is positioned adjacent to a short side of the display portion, and wherein, when the electronic device is folded, the display portion and the scan line driver circuit are folded while the IC chip is not folded in order to provide a display device including a flexible panel that can be handled without seriously damaging a driver circuit or a connecting portion between circuits (Miyaguchi, [0010]).

Regarding claim 20: claim 20 recites the similar limitations as in claim 5. Therefore, claim 20 is also rejected on the same ground of obviousness as used above for claim 5. 

6.	Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara et al. (US 20150242049 A1) in view of Sawada et al. (US 20150301415 A1) and Miyaguchi (US 20110007042 A1), further in view of Oh et al. (US 20110285679 A1).
Regarding claim 3 (Previously Presented), Tsukahara in view of Sawada and Miyaguchi teaches the limitations of parent claim 1. Tsukahara in view of Sawada and Miyaguchi does not seem to explicitly teach wherein the IC chip is formed by chip-on-glass.
	However, it has been known in the display device to have used the integrated circuit formed by chip-on-glass as an alternative design choice. For example, Oh teaches the IC chip is formed by chip-on-glass (Fig. 3, Fig. 5, [0051]).
	Therefore, in view of teachings of  Tsukahara, Sawada, Miyaguchi and Oh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device as taught by Tsukahara  and Sawada and Miyaguchi with the IC chip is formed by chip-on-glass as suggested by Oh in order to minimize an reflected wave from an input terminal of a source driver IC by providing an impedance matching resistor on a front terminal of LOG or on an output terminal of a timing controller, thereby preventing signal distortion, and thus making it possible to express a high-resolution image (Oh, [0031]).

Regarding claim 19: claim 19 recites the similar limitations as in claim 3. Therefore, claim 19 is also rejected on the same ground of obviousness as used above for claim 3. 

7.	Claims 15, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara et al. (US 20150242049 A1) in view of Sawada et al. (US 20150301415 A1) and Miyaguchi (US 20110007042 A1), further in view of Tsien et al. (US 20150121520 A1).

Regarding claim 15 (New), Tsukahara in view of Sawada and Miyaguchi teaches the limitations of parent claim 1. Tsukahara further teaches wherein the IC chip includes a memory (Fig. 8, discloses the one driver LSI 121 includes memory 112). Tsukahara additionally teaches a Central Processing Unit (CPU) 51 and graphic controller 53 for displaying the image claimed one IC chip includes a Central Processing Unit (CPU) and an image processing circuit.
However, it has been well known in electronic device to have provided the some or all the components such as memory, CPU, GPU of the electronic device in a single chip device as an alternative design. For example, Tsien teaches computing system/device 100 comprises the display 120, input/output device such as touchpad 172 and processor 150 for controlling the computing system/device, and processor 150 provided as an integrated circuit on a single chip device includes a central processing unit (CPU), a graphical processing unit (GPU), i. e, image processing circuit (Fig. 1, [0023]).
In view of teachings of Tsukahara, Sawada, Miyaguchi and Tsien, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one integrated circuit (IC) chip of electronic device as taught by Tsukahara as modified by Sawada and Miyaguchi with to include the central processing unit (CPU) and image processing circuit within one integrated circuit (IC) chip as suggested by Tsien for known an alternative design for reducing size of the electronic device, lower the manufacturing cost and increase the operating speed due to an absence of parasitic and capacitance effect.

Regarding clam 16 (New), Tsukahara in view of Sawada and Miyaguchi teaches the limitations of parent claim 1. Tsukahara further teaches wherein the IC chip includes a current detection circuit Fig. 8, [0072], discloses the one driver LSI 121 includes detection circuit 102 and detects (obtains) an analog sensor signal (i. e., current/voltage change) representing an electrostatic capacitance value corresponding to presence/absence of a touch by the user at a given position (each area) of the touch panel display 81), a memory (Fig. 8, discloses the one driver LSI 121 includes memory 112). Tsukahara additionally teaches a Central Processing Unit (CPU) 51 and graphic controller 53 for displaying the image claimed one IC chip includes a Central Processing Unit (CPU) and an image processing circuit.
However, it has been well known in electronic device to have provided the some or all the components such as memory, CPU, GPU of the electronic device in a single chip device as an alternative design. For example, Tsien teaches computing system/device 100 comprises the display 120, input/output device such as touchpad 172 and processor 150 for controlling the computing system/device, and processor 150 provided as an integrated circuit on a single chip device includes a central processing unit (CPU), a graphical processing unit (GPU), i. e, image processing circuit (Fig. 1, [0023]).
In view of teachings of Tsukahara, Sawada, Miyaguchi and Tsien, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one integrated circuit (IC) chip of electronic device as taught by Tsukahara as modified by Sawada and Miyaguchi with to include the central processing unit (CPU) and image processing circuit within one integrated circuit (IC) chip as suggested by Tsien for known an alternative design for reducing size of the electronic device, lower the manufacturing cost and increase the operating speed due to an absence of parasitic and capacitance effect.

Regarding claims 21 and 22: claims 21 and 22 recite the similar limitations as in claims 15 and 16 respectively. Therefore, claims 21 and 22 are also rejected on the same ground of obviousness as used above for claims 15 and 16. 

8.	Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara et al. (US 20150242049 A1) in view of Sawada et al. (US 20150301415 A1) and Miyaguchi (US 20110007042 A1), further in view of Solomon et al. (US 20070097014 A1).

claim 17 (New), Tsukahara in view of Sawada and Miyaguchi teaches the limitations of parent claim 1. Tsukahara in view of Sawada and Miyaguchi does not seem to explicitly teach wherein the electronic device is folded in a direction parallel to the short side.
However, in the same field of endeavor of the flexible display device, Solomon teaches wherein the electronic device is folded in a direction parallel to the short side (Fig. 1A, Fig. 1C, discloses the rectangular flexible display device folded along the axis 16 in a direction parallel to short side as illustrated in figure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fold or bend the display device as taught by Tsukahara, Sawada and Miyaguchi with the electronic device is folded in a direction parallel to the short side as suggested by Solomon for providing more flexibility for changing the shape/size of the foldable display device. The combination would have merely yielded predictable results.

Regarding claim 23: claim 23 recites the similar limitations as in claim 17. Therefore, claim 23 is also rejected on the same ground of obviousness as used above for claim 17. 

Response to Arguments
9. 	Applicant’s arguments with respect to claim 1 as amended have been considered but are moot because the arguments do not apply to the current reference combination including the new reference of Miyaguchi being used in the current rejections under new grounds of rejection necessitated by amendment. See above rejections for full detail.

Conclusion
10.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693